Filed 4/28/21 P. v. Arriaga CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B305200

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. KA087810)
         v.

MARIO FRANKIE ARRIAGA,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Bruce F. Marrs, Judge. Reversed and
remanded.
      Deborah L. Hawkins, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Charles S. Lee and David E. Madeo,
Deputy Attorneys General, for Plaintiff and Respondent.
                       I. INTRODUCTION

      Defendant Mario Frankie Arriaga appeals from the trial
court’s denial of his petition for resentencing pursuant to Penal
Code1 section 1170.95. Defendant contends the court erred by
concluding that Senate Bill No. 1437 (Senate Bill 1437) and
section 1170.95 were unconstitutional. The Attorney General
concedes, and we agree, that the court erred. We therefore
reverse and vacate the order.

                       II. BACKGROUND

       In 2011, a jury convicted defendant of murder (§ 187,
subd. (a)), and found true the allegations that the murder was for
the benefit of a criminal street gang (§ 186.22, subd. (b)(4) and a
principal personally and intentionally discharged a firearm in the
commission of the murder (§ 12022.53, subds. (b)–(e).) A prior
panel of this division affirmed defendant’s conviction. (People v.
Arriaga (Oct. 11, 2012, B233990) [nonpub. opn.].)
       On December 12, 2019, defendant filed a petition for
resentencing pursuant to section 1170.95. On February 13, 2020,
the trial court summarily denied defendant’s resentencing
petition, finding that section 1170.95 and Senate Bill 1437:
unconstitutionally amended section 190 as passed by Proposition
7 in 1978; unconstitutionally amended section 189 as passed by
Proposition 115 in 1990; and permitted final judgments to be
vacated in violation of Article 1, section 28, subdivision (a)(6), and
section 29 of the California Constitution, which provide that
“‘victims of crime are entitled to finality in their criminal cases,’”

1     Further statutory references are to the Penal Code.




                                  2
and “‘in a criminal case, the People of the State of California have
the right to due process’ of law.”2

                        III. DISCUSSION

       Here, the trial court denied defendant’s petition on the
grounds that Senate Bill 1437 and section 1170.95 are
unconstitutional. We agree with the parties and our sister courts
that Senate Bill 1437 does not improperly amend Propositions 7
and 115. (See, e.g., People v. Solis (2020) 46 Cal.App.5th 762,
769; People v. Cruz (2020) 46 Cal.App.5th 740, 747; People v.
Lamoureux (2019) 42 Cal.App.5th 241, 246; People v. Superior
Court (Gooden) (2019) 42 Cal.App.5th 270, 275.) We also agree
that it does not violate the rights of crime victims or the due
process rights of the People of the State of California. (See, e.g.,
People v. Johns (2020) 50 Cal.App.5th 46, 68; People v. Bucio
(2020) 48 Cal.App.5th 300, 312–313; People v. Lamoureux, supra,
42 Cal.App.5th at p. 246.) Accordingly, we reverse the denial and
remand for further proceedings. We express no opinion on the
merits of defendant’s section 1170.95 petition.




2     The trial court erroneously stated that defendant had been
convicted of attempted murder and therefore did not qualify for
resentencing.




                                  3
                      IV. DISPOSITION

      The order denying defendant’s petition pursuant to section
1170.95 is reversed, and the matter remanded for further
proceedings.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                         KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                                4